Title: To Thomas Jefferson from Madame de Tessé, 17 August 1804
From: Tessé, Madame de
To: Jefferson, Thomas


               
                  a Aulnay 17 aoust 1804
               
               J’aprends, Monsieur, que mr. Livingston est au moment de partir pour L’amerique, sans avoir eté prevenue de son dessein de nous quitter. mr. de La fayette est en auvergne; ma famille eparpilleé, je vis tres solitaire, et quoique tres pres de Paris les nouvelles m’arrivent tard, et m’echapent assés souvent. je serois bien affligée de manquer une occasion si favorable de vous exprimer mes sentimens et j’ecris a la hâte avec la crainte de ne pas parvenir a temps.
               je vous ai adressé les plus vifs Remerciemens de la bonté toute particuliere avec Laquelle vous avés daigné m’adresser un present precieux, mais on ma fait craindre que mes lettres ne vous fussent pas parvenues faute davoir eté assés multipliees pour les circonstances de la Guerre. je ne crains pas le soupçon d’ingratitude. vous savés trop helas! que nous ne manquons Gueres de Reconnoissance pour les bienfaits qui nous honnorent. l’amour propre de Me. de Tessé Repond donc a Monsieur jefferson de toutes les apparences d’un bon coeur mais cela ne me suffit pas.
               jai besoin, Monsieur, de vous persuader que mon coeur est penetré de Gratitude pour vos constantes Bontés et de vous Rendre compte du produit de votre caisse.
               Les plans de Magnolia sont arrivés hors detat dêtre Ranimés.
               ceux de sassafras et de cornus florida quoique malades ont Repris pour la plus part assés de vigueur pour esperer de les conserver.
               Les Glands ont Levés si Rapidement que jai dejá de quoi fournir un vaste jardin en beaux chênes.
               Les noix ont eu le méme succès avec cette difference que j’en attends un nombre au moins egal L’anneé prochaine. La Germination de cette semence n’aiant Lieu le plus souvent que la seconde année.
               il en est de méme des Rosiers ou Eglantiers.
               Les Graines de Tulipiers etoient raides pour la plus part. Le jardinier ne les avoit pas Recoltées avec soin. j avois lieu de craindre quelles ne produisent Rien mais elles ont donné à peu prés La centieme partie de ce quelles auroient produit si elles eussent ete bonnes. et cest encore assés pour me donner beaucoup de satisfaction.
               nos Tulipiers portent maintenant en france assés de Graine pour quon ne manqua pas de plans si elle Rendoit La millieme partie de celle d’amerique. mais il s’en faut bien. je prefererai toujours trois poignées de Graine de Tulipier prise sur un arbre d amerique, a un boisseau Recolté sur un Tulipier de france.
               
               je souhaiterois Monsieur connoitre un de vos americains qui eut vu un terrain que jai defriché il y a deux ans. il pourroit vous Reporter La confiance de planter dans 10 ans a Monticello.
               jai choisi un terrain humide et Leger. je L’ai pris peu etendu parceque ma fortune ne me permettoit pas d en cultiver bien un grand.
               jai planté des arbres verts à 15 et 20 pieds de distance dans mes massifs pour la posterité et je les ai entourés pour moi des especes les plus agréables et dont la crue est La plus Rapide. jai soin de tenir toujours La terre très meuble. des plantes vivaces tres vigoureuses entremeleés avec mes arbustes quelles ombragent, entourent tres agreablement mes massifs chargés de fleurs. et mon jardin qui a dit on l’air dêtre preparé pour une fete me donnera encor dans deux ans le plaisir de me promener à L’ombre des arbres que jaurai planté. 
               J’eprouve un peu moins de peine qu on n’en a commencement a choisir entre les inconveniens. mes amis ont Reculé dabord a l’aspect du lieu que Mr. de Tessé m’a permis de choisir. ils ne savoient pas ce quil falloit sacrifier à mes plus Grands obstacles L âge et la fortune. Ils louent aujourd’huy comme le produit du Talent, ce qui napartient qua l’experience.
               vous croiés bien, Monsieur, que jai Ressenti bien vivement et bien profondement tout ce que vous avés fait pour Mr. de La fayette, que j’aurois toujours applaudi s’il fut né americain, que je nai pas cessé un moment destimer comme compatriote, et daimer comme un fils.
               ma santé se traine passablement pour mon âge. L’experience demontre que vos semblables sont Rarement doués de la force musculaire et de cet equilibre qui ne se perd jamais sans douleurs. vous ajouteriés a vos autres bontés si vous voulies bien me Rassurer sur une santé si chere a vos enfans, a vos amis et a vos compatriotes, qu on dit assés eclairés pour vous conserver dans votre place eminente.
               Mr. de Tessé vous prie, Monsieur, d agreer son Respectueux attachement et tout celui de votre tres humble servante.
               
                  
                     Noailles de Tessé
                  
               
             
          Editors’ Translation
               
                  
                     Aulnay, 17 Aug. 1804
                  
                  I learned, Sir, that Mr. Livingston is about to leave for America without my having been informed of his plan to leave us. Mr. de Lafayette is in Auvergne; my family is scattered, I live alone, and although I am close to Paris, news reaches me late and often escapes me entirely. Since I would be dismayed to miss such a welcome opportunity to send you greetings, I am writing in haste, for fear of not finishing in time.
                  
                  I thanked you most warmly for your exceptional kindness in sending your precious gift, but I am told that my letters may not have reached you, since I did not take the wartime precaution of sending multiple copies. I have no fear that you could suspect me of ingratitude. You know only too well, alas, that we hardly lack gratitude for the kindnesses that bring honor to us. Madame de Tessé’s pride replies to Mr. Jefferson with the semblance of kindheartedness, but that is not enough. I must persuade you, Sir, that my heart is imbued with gratitude for your continual goodness, and let you know the results of your package.
                  The magnolia plants arrived too sickly to be revived. The sassafras and flowering dogwood, although sickly, did revive vigorously enough, for the most part, to give us hope of saving them. The acorns grew so quickly that I have enough to plant a large garden with beautiful oak trees.
                  The walnuts were equally successful, and I expect at least as many next year, since germination does not typically occur until the second year. The same is true of the hedge roses.
                  Most of the tulip tree seeds were dry (the gardener had not harvested them carefully). I feared they would give nothing. Indeed, they produced about a hundredth of what they would have if they had been healthy, but that was enough to make me happy. Our tulip trees now produce enough seeds so that even if they give a thousandth of what they do in America, we will still have more than enough. I would always prefer three handfuls of seeds from an American tulip tree to a bushel from a French tree.
                  I would like to meet an American who had seen the plot of land I cleared two years ago. He would be able to inspire you to plant in Monticello, ten years from now.
                  I chose a moist, sunny plot, quite small because my resources did not allow me to cultivate a large one. I planted young trees, for posterity, 15 to 20 feet from my hedges, and surrounded them, for myself, with the loveliest species which grow more quickly. I am careful to keep the soil tilled. My flower beds are surrounded by shrubs, mixed with healthy, vigorous plants which provide shade for them. People say my garden looks as if it were decked out for a party. In two years I will have the pleasure of strolling in the shade of the trees I planted.
                  I suffer less than in the beginning from having to choose among various less-than-ideal options. Initially my friends were hesitant about this place, which Mr. de Tessé allowed me to choose. They did not know what I had to sacrifice to my larger handicaps: age and resources. Today they praise the place as the fruit of talent where it is simply a matter of experience.
                  You can well understand, Sir, how keenly and deeply I appreciate all you have done for Mr. de Lafayette. Had he been born American, I would have praised him. Never for a moment have I stopped admiring him as a compatriot and loving him like a son.
                  My health limps along pretty well for my age. Experience shows that one’s contemporaries are rarely endowed with the muscular strength and balance that are always painful to see diminishing. Please add to your other acts of kindness by reassuring me about your health. It is so precious to your children, friends, and fellow citizens, who are said to be sufficiently enlightened to keep you in your distinguished position.
                  
                  Mr. de Tessé asks you to accept his respectful attachment along with that of your very humble servant.
                  
                     
                        Noailles de Tessé
                     
                  
               
            